IN THE COURT OF APPEALS OF TENNESSEE
                               AT JACKSON
                                Assigned On Brief August 4, 2006

STATE OF TENNESSEE, ex rel., KAREN LEIGH CHUNN v. DONNIE LEE
                           COGGINS

                   Direct Appeal from the Juvenile Court for Shelby County
                        No. F7394    George E. Blancett, Special Judge



                      No. W2005-02231-COA-R3-JV - Filed August 15, 2006


This appeal is from an order of the trial court denying Appellant’s motion for a continuance. We
affirm.

   Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court Affirmed; and
                                        Remanded

DAVID R. FARMER , J., delivered the opinion of the court, in which W. FRANK CRAWFORD , P.J., W.S.,
and HOLLY M. KIRBY , J., joined.

Glenwood P. Roane, Sr., Memphis, Tennessee for the appellant, Donnie Lee Coggins.

Paul G. Summers, Attorney General and Reporter and Juan G. Villasenor, Assistant Attorney
General, for the appellee, State of Tennessee, ex. rel., Karen Leigh Chunn.

                                      MEMORANDUM OPINION1

        This matter began with the filing of a petition to establish paternity alleging the appellant
herein, Donnie Lee Coggins, to be the natural father of Z.A.C. and Karen Leigh Dickey Chunn to
be the mother of said child. Mr. Coggins was subsequently ordered to pay child support.

      In the ensuing years, various petitions were filed and orders entered holding Mr. Coggins in
contempt for failure to pay child support. In March 2005, a motion was filed to modify the support.

       1
           RULE 10. M EM ORANDUM OPINION

                This Court, with the concurrence of all judges participating in the case, may affirm, reverse
       or modify the actions of the trial court by memorandum opinion when a formal opinion would have
       no precedential value. W hen a case is decided by memorandum opinion it shall be designated
       “MEMORANDUM OPINION”, shall not be published, and shall not be cited or relied on for any
       reason in any unrelated case.
An order was entered in the court below wherein child support was increased to $977 per month.
It is from that order that Mr. Coggins appeals to this Court.

        Although not stated as such, we perceive the issue before this Court to be whether the court
below erred in failing to grant Mr. Coggins a continuance. He argues in his brief that at the time of
the hearing which is the subject of this appeal, he had requested certain documentation from his
certified public accountant but had not received same. He contends that he requested a short
extension of time and a re-setting of the hearing in order to obtain the requested documentation. His
brief states that this request was “formally made before the court and thus was made a part of the
record of same.” He states that this request for a continuance was denied and requests this Court to
reverse the court below and remand the matter for further hearing.

        The role of this Court is to review the record from the court below to determine whether or
not error has been committed and which, more probably than not, affected the judgment below. This
Court reviews findings of fact by the trial court de novo upon the record, accompanied by a
presumption of the correctness of the findings, unless the preponderance of the evidence is
otherwise. Tenn. R. App. P. 3(d). Our review of this matter is hampered by the fact that the record
before us contains neither a transcript nor a statement of the evidence of the proceedings below. The
record before us consists of what is commonly referred to as the technical record. Therefore, there
is no record to support the “facts” asserted by Mr. Coggins in his brief.

        In the absence of a transcript or statement of the evidence, this Court presumes that the trial
court’s determination of facts is correct. Trial courts have broad discretion in decisions regarding
motions for a continuance. This Court is not wont to second guess a trial court’s decision on a
motion for a continuance unless the record, reviewed as a whole, shows a clear abuse of discretion
or that clear prejudicial error has been committed. Blake v. Plus Mark, Inc., 952 S.W.2d 413, 415
(Tenn. 1997). These decisions are fact specific and are viewed in the context of all the
circumstances existing when the motion is filed. Nagarajan v. Terry, 151 S.W.3d 166, 172 (Tenn.
Ct. App. 2003). In the absence of a record to review, we cannot say that the trial court abused its
discretion in denying the motion for continuance.

        We affirm the judgment entered below and remand the matter for further proceedings
consistent with this opinion. Costs of this appeal are taxed to the appellant, Donnie Lee Coggins,
and his surety, for which execution may issue if necessary.



                                                       ___________________________________
                                                       DAVID R. FARMER, JUDGE




                                                 -2-